 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NATHANIEL MARCUS GANN, et al.,                    1:19-cv-01797-GSA-PC
12                   Plaintiffs,                       ORDER STRIKING CONSENT/DECLINE
                                                       FORM FILED BY MANFRED
13         vs.                                         SCHOCKNER AS IMPROPERLY FILED
                                                       IN THIS CASE
14   VALLEY STATE PRISON, et al.,                      (ECF No. 14.)
15                  Defendants.                        ORDER DIRECTING THE CLERK TO
                                                       SERVE A COPY OF THIS ORDER ON
16                                                     MANFRED SCHOCKNER
17

18

19             Nathaniel Marcus Gann (“Plaintiff Gann”) is a state prisoner proceeding pro se and in
20   forma pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff Gann and
21   fourteen co-plaintiffs filed the Complaint commencing this action on December 26, 2019. (ECF
22   No. 1.)
23             Currently, Plaintiff Gann is the sole plaintiff in this case. On January 7, 2020, the court
24   issued an order severing Plaintiff Gann’s claims from his fourteen co-plaintiffs’ claims and
25   directing the Clerk to open a new case for each of the fourteen co-plaintiffs. (ECF No. 10.) Thus,
26   each of the fourteen co-plaintiffs now proceeds with his own case and separate case number.
27   Each co-plaintiff was ordered to complete and file in his own case the court’s consent/decline
28   form indicating whether he consents to or declines Magistrate Judge jurisdiction. (Id.)

                                                        1
 1           On January 27, 2020, one of the co-plaintiffs, Manfred Schockner (“Schockner”),
 2   erroneously filed a consent/decline form in this case instead of in his own new case. (ECF No.
 3   14.)   Schockner’s consent/decline form in this case shall be stricken from the record as
 4   improperly filed in this case.1 Schockner is required to file a consent/decline form in his new
 5   case using his own new case number, if he has not already done so.
 6           Based on the foregoing, IT IS HEREBY ORDERED that:
 7           1.       The consent/decline form filed in this case by Manfred Schockner on January 27,
 8                    2020, is STRICKEN from the record as improperly filed in this case;
 9           2.       Manfred Schockner is required to file the court’s consent/decline form in his own
10                    case, if he has not already done so; and
11           3.       The Clerk is directed to serve a copy of this order on:
12                             Manfred Schockner
                               G-05416
13                             Valley State Prison
                               P.O. Box 96
14                             Chowchilla, CA 93610
15
     IT IS SO ORDERED.
16

17       Dated:      January 30, 2020                                     /s/ Gary S. Austin
                                                             UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28                     1
                         “A document which is ‘stricken’ will not be considered by the Court for any purpose.” (See
     First Informational Order, ECF No. 6 at 2:7-8.)

                                                            2
